Exhibit 10.28

AGREEMENT FOR TERMINATION OF LEASE AND VOLUNTARY SURRENDER OF PREMISES

This Agreement for Termination of Lease and Voluntary Surrender of Premises
(this “Agreement”) is made as of the 8th day of December, 2008 (the “Execution
Date”), by and between ARE-San Francisco No. 41, LLC, a Delaware limited
liability company (“Alexandria”) and Cell Genesys, Inc., a Delaware corporation
(“Cell Genesys”) with reference to the following:

RECITALS

A. Alexandria (as successor-in-interest to Drawbridge/Forbes, L.L.C., a
California limited liability company) and Cell Genesys are parties to that
certain Lease dated March 3, 2001, as amended by that certain First Amendment to
Lease dated February 20, 2002, and by that certain Lease Commencement Date
Certificate fully executed as of February 24, 2003 (as amended, the “Lease”) for
premises located at that certain real property commonly known as 500 Forbes
Boulevard, South San Francisco, California being more particularly described in
the Lease (the “Premises”). All initially capitalized terms not defined
specifically herein shall have the meanings set forth in the Lease.

B. Alexandria is currently negotiating with a third party (“New Tenant”) to
enter into a new lease of the Premises (the “New Lease”).

C. Cell Genesys desires to terminate the Lease, which termination will be
earlier than the date of termination set forth in the Lease.

D. Alexandria is willing to agree to the early termination of the Lease subject
to the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the foregoing, in further consideration of
the mutual promises made herein, and for other good and valuable consideration,
receipt of which is acknowledged, Alexandria and Cell Genesys agree as follows:

1. Termination Date. Alexandria and Cell Genesys hereby agree that, except to
the extent this Agreement is terminated pursuant to Section 10 hereof, the Lease
shall automatically terminate without further action of Alexandria or Cell
Genesys on 11:59 p.m. on January 2, 2009 (“Termination Date”). The Lease shall
remain in full force and effect until the Termination Date; provided, that, Cell
Genesys shall have no obligation to pay Base Monthly Rent and Additional Rent
for the month of January, 2009; provided, further, if this Agreement is
terminated for any reason prior to the Termination Date, then Base Monthly Rent
and Additional Rent for the month of January, 2009 shall notwithstanding the
foregoing immediately become due and owing.

2. Termination. Subject only to the License, Cell Genesys represents and
warrants that it has vacated or will vacate the Premises on or before the
Termination Date. Subject only to the License, Cell Genesys hereby surrenders
all rights of possession of the Premises effective as of the Termination Date.
Subject only to the License, if Cell Genesys remains in possession of the
Premises after the Termination Date without the express written consent of
Alexandria, Cell Genesys shall become a tenant at sufferance upon the terms of
the Lease except that the monthly rental shall be equal to 200% of Base Monthly
Rent in effect during December 2008. In addition, subject only to the License,
if Cell Genesys remains in possession of the Premises after the date which is 7
days after the Termination Date, then Cell Genesys shall be responsible for all
damages suffered by Alexandria resulting from or occasioned by Cell



--------------------------------------------------------------------------------

Genesys’ holding over, including consequential damages. Subject only to the
License, Cell Genesys specifically acknowledges that Cell Genesys’ holdover in
the Premises following the Termination Date may, without limitation, result in
liability of Alexandria under the New Lease. No holding over by Cell Genesys,
whether with or without consent of Alexandria, shall operate to extend the Lease
and this Section 2 shall not be construed as consent for Cell Genesys to retain
possession of the Premises following the Termination Date. Acceptance by
Alexandria of Base Monthly Rent and Additional Rent after the Termination Date
shall not result in a renewal or reinstatement of the Lease. After the
Termination Date, subject only to the License, Cell Genesys shall have no rights
of any kind with respect to the Premises.

3. Intentionally Deleted.

4. Surrender; Cell Genesys’ FF&E. Notwithstanding anything in the Lease to the
contrary, (i) subject only to the License and any other obligations of Cell
Genesys with respect to Hazardous Materials which survive the termination of the
Lease, Cell Genesys shall surrender the Premises to Alexandria on the
Termination Date broom clean but otherwise in its current as-is condition and
Alexandria shall accept the Premises in such condition, (ii) Cell Genesys shall
not remove or restore any Tenant Improvements or Alterations from the Premises,
(iii) Cell Genesys shall not remove any desks, cubicles, chairs, credenzas,
conference tables or other conference room furniture, reception desks or tables
or other reception area furniture, phone systems, real property fixtures,
built-in machinery and equipment, built-in casework and cabinets and other
similar additions and improvements built into the Premises so as to become an
integral part of the Premises such as fume hoods which penetrate the roof or
plenum area, built-in cold rooms, built-in warm rooms, walk-in cold rooms,
walk-in warm rooms, deionized water systems, glass washing equipment,
autoclaves, chillers, built-in plumbing, electrical and mechanical equipment and
systems, and any power generator and transfer switchs existing in the Premises
as of the Execution Date (collectively, “Cell Genesys’ FF&E”), and (iv) Cell
Genesys shall not be required to perform any restoration of any alterations or
installations to the Premises or pay any removal costs thereof. Cell Genesys
shall not remove any of Cell Genesys’ FF&E from the Premises without
Alexandria’s prior written consent in Alexandria’s sole and absolute discretion.
Cell Genesys has delivered to Alexandria an executed bill of sale in the form
attached hereto as Exhibit A (“Bill of Sale”) conveying Cell Genesys’ FF&E to
Alexandria; provided, that the Bill of Sale shall not be effective until the
Termination Date.

5. Intentionally Deleted.

6. No Further Obligations. Alexandria and Cell Genesys agree that Alexandria and
Cell Genesys are excused as of the Termination Date from any further obligations
with respect to the Lease, excepting only such obligations under the Lease which
are, by their terms, intended to survive termination of the Lease, and as
otherwise provided herein. In addition, nothing herein shall be deemed to limit
or terminate any common law or statutory rights Alexandria may have with respect
to Cell Genesys in connection any Hazardous Materials (as defined in the Lease)
or for violations of any governmental requirements or any requirements of
applicable law.

7. Removal of Personal Property. Cell Genesys agrees that the Premises shall be
surrendered free of the personal property of Cell Genesys other than Cell
Genesys’ FF&E which personal property Cell Genesys shall remove from the
Premises on or before the License Expiration Date (as hereinafter defined). Any
personal property of Cell Genesys other than Cell Genesys’ FF&E remaining in the
Premises as of the License Expiration Date shall be deemed to be abandoned by
Cell Genesys, and may be disposed of by Alexandria, in Alexandria’s sole
discretion, without obligation or liability to Cell Genesys.

8. Release of Liability. As of the Termination Date, Cell Genesys releases and



--------------------------------------------------------------------------------

exculpates Alexandria from any liability arising from the Lease, and from the
termination of the Lease. As of the License Expiration Date, Cell Genesys
releases and exculpates Alexandria from any liability arising from the License,
and from the termination of the License. The foregoing releases extend to all
rights of Cell Genesys under Section 1542 of the California Civil Code and any
similar law of any state or territory of the United States, which are hereby
expressly waived and relinquished by Cell Genesys. Section 1542 reads:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

_____________________

Cell Genesys’ Initials

Cell Genesys acknowledges that this release and waiver are an essential and
material term of this Agreement, without which Alexandria would not become a
party to this Agreement. Cell Genesys represents and warrants, that to its
knowledge Cell Genesys has no claims against Alexandria arising from the Lease
or otherwise with respect to the Premises.

9. Intentionally Deleted.

10. Termination Fee. On or before December 8, 2008, Cell Genesys shall pay to
Alexandria in immediately available funds, in consideration of Alexandria’s
agreement to terminate the Lease, a payment which shall be in the amount of
$14,714,705.50 (the “Termination Fee”). The termination of the Lease shall be
subject to the condition precedent that Cell Genesys shall have timely paid the
Termination Fee to Alexandria in immediately available funds. If payment of the
Termination Fee is not timely made by Cell Genesys, then Alexandria may in its
sole and absolute discretion deliver written notice to Cell Genesys terminating
this Agreement, in which case, this Agreement shall be null and void and shall
thereafter be of no further force of effect. Alexandria and Cell Genesys
acknowledge and agree that Alexandria’s agreement to terminate the Lease
pursuant to the terms and conditions set forth in this Agreement will result in
immediate and direct benefits to Cell Genesys and the Termination Fee is being
paid by Cell Genesys in consideration of such benefits. Alexandria acknowledges
that the Termination Fee includes all Base Monthly Rent and Additional Rent
payable by Cell Genesys under the Lease up to and including the Termination
Date.

11. Memorandum of Lease. Alexandria and Cell Genesys acknowledge and agree that
a memorandum of the Lease was recorded March 7, 2002 as Instrument
No. 2002-042198 in the Official Records of San Mateo County, California
(“Memorandum of Lease”). Cell Genesys has delivered to Alexandria a quitclaim
deed terminating the Memorandum of Lease in the form of Exhibit B attached
hereto executed by Cell Genesys and acknowledged by a notary (the “Quitclaim
Deed”); provided, that, the Quitclaim Deed shall not be effective and Alexandria
shall not cause the Quitclaim Deed to be recorded until the Termination Date.

12. Letter of Credit. Alexandria and Cell Genesys acknowledge and agree that
Alexandria is holding a security deposit in the form of a standby letter of
credit in the amount of $1,899,357.00 securing Cell Genesys’ obligations under
the Lease (the “Letter of Credit”). Notwithstanding anything in the Lease to the
contrary, Alexandria shall return the original Letter of Credit along with a
letter on Alexandria’s letterhead instructing the issuing bank to cancel the
Letter of Credit to Cell Genesys on or before March 16, 2009. In addition to the
other purposes set forth in the Lease, Alexandria may apply the Security Deposit
to remedy any default or other



--------------------------------------------------------------------------------

failure by Cell Genesys in fully performing Cell Genesys’ obligations under this
Agreement, including, without limitation, the disgorgement of the Termination
Fee by Alexandria or any requirement to repay the Termination Fee to Cell
Genesys, including, without limitation, as a result of a preference action in
bankruptcy.

13. No Assignment or Subletting. Cell Genesys represents and warrants that Cell
Genesys has not assigned, subleased, mortgaged, pledged, encumbered or otherwise
transferred any interest in the Lease or Cell Genesys’ FF&E and that Cell
Genesys holds the interest in the Premises set forth in the Lease as of the date
of this Agreement. Notwithstanding anything to the contrary set forth in the
Lease, Cell Genesys shall not assign, sublease, mortgage, pledge, encumber or
otherwise transfer any interest in the Lease or Cell Genesys’ FF&E, including,
without limitation, any assignment or subletting to a Permitted Assignee.

14. No Further Modification/Counterparts/Authorization. This Agreement may not
be modified or terminated except in writing signed by all parties. This
Agreement may be executed in counterparts which, taken together, will constitute
one agreement binding on the parties. The persons signing below represent and
warrant that they are duly authorized to execute this Agreement.

15. Successors and Assigns. The covenants and agreements herein contained shall
inure to the benefit and be binding upon the parties and their respective
successors and assigns.

16. Attorneys’ Fees. In the event of a dispute between the parties, the
prevailing party shall be entitled to have its reasonable attorneys’ fees and
costs paid by the other party.

17. Conflict of Laws. This Agreement shall be governed by the laws of the state
in which the Premises are located.

18. Headings. Section headings in this Agreement are for convenience of
reference only, and shall not be construed to affect or modify the substantive
meaning of any Section hereof.

19. Cell Genesys’ Acknowledgment. Cell Genesys acknowledges that it has read the
foregoing provisions, understands them, and is bound by them. Time is of the
essence in this Agreement.

20. License.

(a) License. Notwithstanding the termination of the Lease, Alexandria hereby
gives Cell Genesys an exclusive, irrevocable license (i) to use the Buildings
for general office purposes solely related to Cell Genesys’ business and for no
other purposes, (ii) subject to Alexandria’s rules and regulations, for ingress
and egress to and from the Buildings, (iii) subject to Alexandria’s rules and
regulations, for ingress and egress to and from the Buildings for the purposes
of removing Cell Genesys’ personal property other than Cell Genesys’ FF&E from
the Buildings, (iv) subject to Alexandria’s rules and regulations, to park in
those areas designated for non-reserved parking, in common with other occupants
of the Buildings and (v) to use Cell Genesys’ FF&E (collectively, the
“License”). The License shall automatically expire on 11:59 p.m. on January 30,
2009 (“Outside License Expiration Date”); provided, that, Cell Genesys may elect
to terminate the License prior to the Outside License Expiration Date by
providing 5 days prior written notice to Alexandria (a “License Termination
Notice”). The date which is the earlier of (i) the Outside License Expiration
Date and (ii) the date upon which Cell Genesys (A) has given Alexandria a
License Termination Notice and (B) has fully vacated the Buildings in the
condition required by this Section 20 and removed all of Cell Genesys’ personal
property except



--------------------------------------------------------------------------------

Cell Genesys’ FF&E from the Buildings shall be referred to herein as, the
“License Expiration Date”. If the Lease terminates for any reason other than
pursuant to this Agreement, then the License shall be null and void and of no
further force and effect.

(b) Terms and Conditions. Except to the extent expressly in conflict with the
preceding paragraph (a) (in which case the preceding paragraph (a) shall
control), the License shall be subject to the terms and conditions of the Lease;
provided, that, Cell Genesys shall have no obligation to pay Base Monthly Rent,
Additional Rent or utility costs following the Termination Date and Cell Genesys
shall be a licensee of the Buildings and not a tenant. Upon the License
Expiration Date, if requested by Alexandria, Cell Genesys shall promptly execute
and deliver to Alexandria a written agreement in a form satisfactory to
Alexandria evidencing the termination of the License and Cell Genesys’ right to
possession of the Buildings.

(c) Holding Over. If Cell Genesys remains in possession of the Buildings after
the Outside License Expiration Date without the express written consent of
Alexandria, Cell Genesys shall become a non-exclusive licensee upon the terms of
the License, which License shall be revocable thereafter, except that Cell
Genesys shall owe Alexandria a fee equal to 200% of Base Monthly Rent in effect
during December 2008 prorated on a daily basis (“License Fee”) for each day
after the Outside License Expiration Date that Cell Genesys continues to remain
in possession of the Buildings. In addition, if Cell Genesys remains in
possession of the Buildings after the date which is 7 days after the Outside
License Expiration Date, then Cell Genesys shall be responsible for all damages
suffered by Alexandria resulting from or occasioned by Cell Genesys’ holding
over, including consequential damages and (C) Alexandria may pursue all rights
and remedies available at law or in equity against Cell Genesys as a holdover
licensee of any portion of the Buildings which Cell Genesys continues to occupy.
Cell Genesys specifically acknowledges that Cell Genesys’ holdover in the
Buildings following the Outside License Expiration Date may, without limitation,
result in liability of Alexandria under the New Lease. No holding over by Cell
Genesys with respect to the Buildings, whether with or without consent of
Alexandria, shall operate to extend the Lease or the License and this Section 20
shall not be construed as consent for Cell Genesys to retain possession of the
Buildings following the Outside License Expiration Date. Acceptance by
Alexandria of the License Fee after the Outside License Expiration Date shall
not result in a renewal or reinstatement of the Lease or the License. After the
Outside License Expiration Date, Cell Genesys shall have no rights of any kind
with respect to the Buildings, the License or otherwise.

(d) Surrender. Cell Genesys shall surrender the Buildings to Alexandria on or
before the Outside License Expiration Date in the same condition required under
Section 4 above as to the Premises.

(e) Cooperation. Cell Genesys acknowledges and agrees that following the
execution and delivery of the New Lease, Alexandria, New Tenant and their
architects, engineers, design development staff, consultants and agents may
immediately begin certain design and development work related to New Tenant’s
use and occupancy thereof (“Preparation Work”); provided, that, the Preparation
Work shall not include the construction of any improvements within the Buildings
prior to the License Expiration Date, and shall not unreasonably interfere with
Cell Genesys’ operations at the Buildings. Subject to the foregoing, during Cell
Genesys’ use of the License and occupancy of the Buildings, Cell Genesys shall
fully cooperate with Alexandria and New Tenant regarding the performance of the
Preparation Work.

21. Severability. If any clause or provision of this Agreement (including the
License) is illegal, invalid or unenforceable under present or future laws, then
and in that event, it is the intent of the parties hereto that the remainder of
this Agreement, and the validity, enforceability and legality thereof, shall not
be affected or impaired thereby in any way.



--------------------------------------------------------------------------------

22. Incorporation by Reference. All exhibits and addenda attached hereto are
hereby incorporated into this Agreement and made a part hereof.

23. Brokers. Cell Genesys and Alexandria each represents and warrants that no
broker, agent or other person (collectively, “Broker”) is owed any commission or
other form of compensation in connection with the execution and delivery of this
Agreement. Cell Genesys and Alexandria each hereby agree to indemnify and hold
the other harmless from and against any claims by any Broker claiming a
commission or other form of compensation by virtue of having dealt with Cell
Genesys or Alexandria, as applicable, with regard to this Agreement.

24. Confidentiality Provisions.

(a) Confidential Information. Except as expressly permitted in this Section 24,
neither party nor its agents, servants, employees, invitees and contractors
will, without the prior written consent of the other party, disclose any
Confidential Information of the other party to any third party. Information will
be considered “Confidential Information” of a party if either (a) it is
disclosed by the party to the other party in tangible form and is conspicuously
marked “Confidential”, “Proprietary” or the like; or (b) it is disclosed by one
party to the other party in non-tangible form and is identified as confidential
at the time of disclosure. In addition, notwithstanding anything in this
Agreement to the contrary, the terms of this Agreement (but not its mere
existence) will be deemed Confidential Information of each party.

(b) Confidential Information—Exceptions. Other than the terms and conditions of
this Agreement, information will not be deemed Confidential Information
hereunder if such information (a) is known to the receiving party prior to
receipt from the disclosing party directly or indirectly from a source other
than one having an obligation of confidentiality to the disclosing party;
(b) becomes known (independently of disclosure by the disclosing party) to the
receiving party directly or indirectly from a source other than one having an
obligation of confidentiality to the disclosing party; (c) becomes publicly
known or otherwise ceases to be secret or confidential, except through a breach
of this Agreement by the receiving party; or (d) is independently developed by
the receiving party. The terms and conditions of this Agreement will cease being
confidential if, and only to the extent that, they become publicly known, except
through a breach of this Agreement by the receiving party.

(c) Confidentiality—Exceptions. Each party will secure and protect the
Confidential Information of the other party (including, without limitation, the
terms of this Agreement) in a manner consistent with the steps taken to protect
its own trade secrets and confidential information, but not less than a
reasonable degree of care. Each party may disclose the other party’s
Confidential Information where (a) the disclosure is required by applicable law
or regulation or by an order of a court or other governmental body having
jurisdiction after giving reasonable notice to the other party with adequate
time for such other party to seek a protective order; (b) if in the opinion of
counsel for such party, disclosure is advisable under any applicable securities
laws regarding public disclosure of business information; (c) the disclosure is
reasonably necessary and is to that party’s or its affiliates’ employees,
officers, directors, attorneys, accountants, consultants and other advisors, or
the disclosure is otherwise necessary for a party to exercise its rights and
perform its obligations under this Agreement, so long as in all cases the
disclosure is no broader than necessary and the party who receives the
disclosure agrees prior to receiving the disclosure to keep the information
confidential or (d) the disclosure is reasonably necessary for a party to
conclude a business transaction. Each party is responsible for ensuring that any
Confidential Information of the other party that the first party discloses
pursuant to this Section 24 is kept confidential by the person receiving the
disclosure.

25. OFAC. Cell Genesys is currently (a) in compliance with and shall at all
times prior to the expiration of the License remain in compliance with the
regulations of the Office of



--------------------------------------------------------------------------------

Foreign Assets Control (“OFAC”) of the U.S. Department of Treasury and any
statute, executive order, or regulation relating thereto (collectively, the
“OFAC Rules”), (b) not listed on, and shall not during the term of this Lease be
listed on, the Specially Designated Nationals and Blocked Persons List
maintained by OFAC and/or on any other similar list maintained by OFAC or other
governmental authority pursuant to any authorizing statute, executive order, or
regulation, and (c) not a person or entity with whom a U.S. person is prohibited
from conducting business under the OFAC Rules.

26. Notices. All notices or other communications between the parties shall be in
writing and shall be deemed duly given upon delivery or refusal to accept
delivery by the addressee thereof if delivered in person, or upon actual receipt
if delivered by reputable overnight guaranty courier, addressed and sent to the
parties at the following addresses:

If to Alexandria:

ARE-San Francisco No. 41, LLC

c/o Alexandria Real Estate Equities, Inc.

385 E. Colorado Boulevard, Suite 299

Pasadena, CA 91101

Attention: Corporate Secretary

with a copy to:

Paul, Hastings, Janofsky & Walker LLP

55 Second Street, 24th Floor

San Francisco, CA 94105

Attention: Stephen I. Berkman, Esq.

If to Cell Genesys:

Cell Genesys

500 Forbes Boulevard

South San Francisco, CA 94080

Attention: Sharon E. Tetlow

with a copy to:

Holme Roberts & Owen LLP

560 Mission Street 25th Floor

San Francisco, CA 94105

Attention: Kenneth R. Whiting. Esq.

Alexandria and Cell Genesys may from time to time by written notice to the other
designate another address for receipt of future notices.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

ALEXANDRIA:

 

ARE-SAN FRANCISCO NO. 41, LLC,

a Delaware limited liability company

By:  

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,

a Delaware limited partnership, managing member

  By:  

ARE-QRS CORP.,

a Maryland corporation, general partner

    By:   /S/    ERIC S. JOHNSON     Name:   Eric S. Johnson     Title:  

Assistant Vice President

Real Estate Legal Affairs

CELL GENESYS:

 

CELL GENESYS, INC.,

a Delaware corporation

By:   /S/    STEPHEN A. SHERWIN, M.D. Name:   Stephen A. Sherwin, M.D. Title:  
Chairman and CEO



--------------------------------------------------------------------------------

EXHIBIT A

FORM BILL OF SALE

THIS BILL OF SALE (“Bill of Sale”) is made as of December     , 2008, by CELL
GENESYS, INC., a Delaware corporation (“Cell Genesys”), to ARE-SAN FRANCISCO
NO. 41, LLC, a Delaware limited liability company (“Alexandria”)

RECITALS

A. Alexandria (as successor-in-interest to Drawbridge/Forbes, L.L.C., a
California limited liability company) and Cell Genesys are parties to that
certain Lease dated March 3, 2001, as amended by that certain First Amendment to
Lease dated February 20, 2002, as amended by that certain Lease Commencement
Date Certificate fully executed as of February 24, 2003 (as amended, the
“Lease”) for premises located at that certain real property commonly known as
500 Forbes Boulevard, South San Francisco, California being more particularly
described in the Lease.

B. Alexandria and Cell Genesys have entered into that certain Agreement for
Termination of Lease and Voluntary Surrender of Premises dated as of December
    , 2008 (the “Termination Agreement”), with respect to, among other things,
the termination of the Lease and the conveyance of “Cell Genesys’ FF&E” (as
defined in the Termination Agreement) effective on January 2, 2009 to
Alexandria.

C. The Termination Agreement requires Cell Genesys to convey all of Cell
Genesys’ right, title and interest in and to Cell Genesys’ FF&E to Alexandria.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Cell Genesys hereby agrees as follows:

 

1. Unless the context otherwise requires, all capitalized terms used but not
otherwise defined herein shall have the respective meanings provided therefor in
the Termination Agreement.

 

2. As of the Termination Date, Cell Genesys does hereby unconditionally,
absolutely, and irrevocably grant, bargain, sell, transfer, assign convey, set
over and deliver unto Alexandria all of Cell Genesys’ right, title and interest
in and to Cell Genesys’ FF&E. This Bill of Sale shall not be effective until the
Termination Date.

 

3. Cell Genesys represents and warrants that its title to Cell Genesys’ FF&E is
free and clear of all liens, mortgages, pledges, security interests, prior
assignments, encumbrances and claims of any nature. Cell Genesys hereby
expressly disclaims any other warranty, express or implied whatsoever with
respect to Cell Genesys’ FF&E.

 

4. This Bill of Sale shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, legal representatives, successors and
assigns.

 

5. This Bill of Sale and the legal relations of the parties hereto shall be
governed by and construed and enforced in accordance with the laws of the State
of California, without regard to its principles of conflicts of law.

[ Signature on next page ]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Bill of Sale was made and executed as of the date first
above written.

 

CELL GENESYS:

 

CELL GENESYS, INC.,

a Delaware corporation

By:     Name:     Title:    



--------------------------------------------------------------------------------

EXHIBIT B

FORM QUITCLAIM DEED

 

RECORDING REQUESTED BY

AND WHEN RECORDED MAIL TO:

 

ARE-San Francisco No. 41, LLC

c/o Alexandria Real Estate Equities, Inc.

385 East Colorado Blvd., Suite 299

Pasadena, CA 91101

Attention: Corporate Secretary

 

   

(Space Above Line for Recorder’s Use Only)

APN: 015-210-140

DOCUMENTARY TRANSFER TAX: $0.00

QUITCLAIM DEED

DRAWBRIDGE/FORBES, LLC, a California limited liability company
(“Drawbridge/Forbes”) and CELL GENESYS, INC., a Delaware corporation (“Grantor”)
entered into that certain Lease dated March 31, 2001 (as amended to date, the
“Lease”) affecting that certain real property located in the City of South San
Francisco, County of San Mateo, State of California commonly known as 500 Forbes
Boulevard being more particularly described on Exhibit A attached hereto and
incorporated herein by reference (the “Property”).

Drawbridge/Forbes and Grantor recorded that certain Memorandum of Lease on
March 7, 2002 as Instrument No. 2002-042196 in Official Records of San Mateo
County (the “Memorandum”) memorializing the existence of the Lease.

ARE-SAN FRANCISCO NO. 41, LLC, a Delaware limited liability company (“Grantee”)
has succeeded to Drawbridge/Forbes’ interest in the Property and the Lease.

Grantor and Grantee have terminated the Lease effective on January 2, 2009 and
desire this Quitclaim Deed to be executed and recorded in order to terminate the
Memorandum and to evidence the termination of the Lease and Grantee’s surrender
of all rights of possession of the Property.

FOR A VALUABLE CONSIDERATION, receipt of which is hereby acknowledged, Grantor
hereby does remise, release and forever quitclaim to Grantee the Property.

[SIGNATURE ON NEXT PAGE]

Dated: December     , 2008



--------------------------------------------------------------------------------

CELL GENESYS, INC.,

a Delaware corporation

By:     Name:     Title:    



--------------------------------------------------------------------------------

State of California

 

County of   

 

  

On   

                             

   before me,      

 

   ,       Date       Here Insert Name and Title of Officer personally appeared

 

Name(s) of Signer(s)

 

   ,

 

who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

   Place Notary Seal Above Signature   

 

      Signature of Notary Public   



--------------------------------------------------------------------------------

EXHIBIT A TO FORM QUITCLAIM DEED

LEGAL DESCRIPTION

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF SOUTH SAN
FRANCISCO, COUNTY OF SAN MATEO, STATE OF CALIFORNIA, AND IS DESCRIBED AS
FOLLOWS:

PARCEL 12, AS SHOW UPON THE PARCEL MAP ENTITLED, “PARCEL MAP BEING A
RESUBDIVISION OF A PORTION OF LOT 5, BLOCK 4, CABOT, CABOT & FORBES INDUSTRIAL
PARK, UNIT NO. 1, RECORDED FEBRUARY 26, 1965, IN VOLUME 61 OF MAPS, AT PAGES 45
THROUGH 49, AND A PORTION OF THE LANDS OF CABOT, CABOT & FORBES CALIFORNIA
PROPERTIES, INC. (BOOK 4663 OF OFFICIAL RECORDS, AT PAGE 546), ALSO BEING A
RESUBDIVISION OF LOT 10 AS SHOWN ON THAT PARCEL MAP RECORDED JUNE 17, 1969, IN
BOOK 8 OF PARCEL MAPS, AT PAGE 5, FILED IN THE OFFICE OF THE RECORDER OF THE
COUNTY OF SAN MATEO, STATE OF CALIFORNIA, ON AUGUST 15, 1969, IN BOOK 8 OF
PARCEL MAPS, AT PAGE 23, EXCEPTING THEREFROM WATER RIGHTS AS LIE BENEATH THE
SURFACE OF THE EARTH, AS DESCRIBED IN QUITCLAIM DEED FROM CABOT, CABOT & FORBES
CALIFORNIA PROPERTIES, INC., A DELAWARE CORPORATION, TO CALIFORNIA WATER SERVICE
COMPANY, A CALIFORNIA CORPORATION, RECORDED MARCH 23, 1965, IN BOOK 4917, PAGE
314, SERIES NO. 29235-Y, SAN MATEO COUNTY RECORDS.

APN: 015-210-140